ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-335, concluding that as a matter of final discipline pursuant to Rule 1:20 — 13(c), MARC D. MANOFF of WAYNE, PENNSYLVANIA, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from practice since February 16, 2011, should be suspended from the practice of law for a period three years, retroactive to the date of the temporary suspension, based on his guilty plea in the United States District Court for the Eastern District of Pennsylvania to one count of conspiracy to commit securities fraud, and two counts of securities fraud, conduct that in New Jersey violates RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(e) (conduct involving dishonest, fraud, deceit, or misrepresentation);
And MARC D. MANOFF having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MARC D. MANOFF is suspended from the practice of law for a period of three years, retroactive to February 16, 2011, and until the further Order of the Court; and it is further
ORDERED that respondent shall not be reinstated to the practice of law in New Jersey unless and until he is reinstated to practice in Pennsylvania; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*183ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.